PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
URAKAMI, Fukashi
Application No. 14/591,991
Filed: 8 Jan 2015
For: WORKING DEVICE CAPABLE OF MOVING INSIDE PIPE
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed January 15, 2021, to revive the above-identified application.

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned June 25, 2016, for failure to timely submit a reply to the non-final Office action mailed March 24, 2016, which set a three (3)-month shortened statutory period for reply. No reply was received. On October 6, 2016, a Notice of Abandonment was mailed. On August 11, 2020, a petition to revive the application was filed. On December 14, 2020, a decision dismissing the petition to revive was mailed.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3) above.




The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the due date of the reply that resulted in the abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

Petitioner states, in the renewed petition, in pertinent part: 

As explained in the applicant's statement, since 2013 the applicant had been engaged in developing a robotic device for Galaxy Systems Inc. in the U.S., which was a liaison consulting firm proposing and providing a cutting-edge product for United States Naval Research Laboratory under a contract between Galaxy Systems Inc. and United States Naval Research Laboratory. Although the applicant suffered a huge operation loss of about 14,000 US$ in a fiscal year of 2016 because of the initial investment in research and development, the prospect of his products looked promising according to a preliminary evaluation at United States Naval Research Laboratory.

In the year of 2016, while the applicant was working diligently on the development of his product and expecting a turnaround of his company, the applicant was hit by a devastating blow. Mr. Nakamura, CEO of Galaxy Systems Inc., suddenly passed away due to a heart problem on 02/17/2016. Without the key person bridging his company and the major client in the U.S., the applicant lost the way to continue his business with United States Naval Research Laboratory. That was the time when he received the Office Action of the instant application. Therefore, during the time when the applicant received the Office Action, it is the facts that not only the applicant did not have sufficient fund to continue the prosecution of the instant application, but also was in a serious problem of losing the chance for his company to expand business into the new market with the once promising project. Consequently, the applicant had no choice but giving up the application as the very future of his company was in jeopardy.

Petitioner’s argument has been considered, but is not persuasive. As noted in MPEP § 711.03(c)(II)(D), there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137:



(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and

(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application.

The petition lacks the required showing with regards to period (B) above.

With regard to period (B), while it appears that the initial delay that result in abandonment resulted from financial difficulty and the passing away of the CEO of Galaxy Systems, Inc., petitioner’s major U.S. client and business partner, petitioner must explain the delay in filing the initial petition to revive the application. Mr. Nakamura passed away in February 2016, and the subject application became abandoned June 25, 2016.  A notice of abandonment was mailed October 6, 2016. An initial petition to revive was not filed, however, until August 11, 2020, over four (4) years after the abandonment of the application. Specifically, petitioner must explain at what time it was discovered that the application had become abandoned, and why an initial petition to revive was not filed until over four (4) years after the application had become abandoned. 

The statements in the petition raise a question as to whether the delay was unintentional or due to a purposeful decision to delay prosecution of the application of the type described in MPEP § 711.03(c)(II)(C) as quoted above. Simply put, petitioner must provide an adequate explanation that the entire delay, from the date the reply was required until the date a grantable petition was filed, was unintentional. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).